Citation Nr: 1205261	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  03-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982; from November 1990 to October 1991 (including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from December 1990 to September 1991); and from December 2003 to January 2005 (including service in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom from January 2004 to December 2004).  The Veteran also served with the Army Reserves with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010, the Board remanded the claims for entitlement to service connection for fatigue, uterine fibroids, and residuals of a hysterectomy, and a total temporary rating under 38 C.F.R. § 4.30 based on a need for convalescence following hysterectomy.  In an October 2011 rating decision, the claims for entitlement to service connection for uterine fibroids and residuals of a hysterectomy were granted.  A temporary total rating under 38 C.F.R. § 4.30 from November 4, 2002 to March 1, 2003 was also assigned.  The award of service connection and a temporary total rating constitutes a total grant of the benefits on appeal, and these claims are no longer before the Board.  The claim for entitlement to service connection for fatigue has returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's fatigue is not a chronic disability; her complaints of fatigue have been attributed to diagnosed service-connected disabilities, including metastatic cancer and major depressive disorder.
2.  The Veteran does not have chronic fatigue syndrome (CFS) or an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for chronic fatigue as it is a result of her active duty service in Southwest Asia.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

After review of the evidence of record, the Board finds that the Veteran's fatigue is not a chronic disability, but rather a symptom associated with other disabilities, including service-connected clear cell sarcoma.  The Veteran's first  documented complaint of fatigue dates from November 2001, when she reported feeling some fatigue and weakness during a November 2001 Persian Gulf Registry examination at the Temple VA Medical Center (VAMC).  No diagnosis to account for the complaints of fatigue was rendered.  Earlier service treatment records are entirely negative for complaints or treatment for fatigue and during a September 2001 physical examination, the Veteran made no reports of fatigue.  Following the November 2001 VAMC examination, the Veteran continued to make occasional complaints of fatigue, but no health care provider diagnosed a condition based on her reports.  

While service and reserve treatment records indicate complaints of fatigue without an underlying disability, the Veteran's VA treatment records document reports of fatigue in association with a service-connected condition.  The Veteran was diagnosed with several psychiatric disorders at the Temple VAMC in August 2005, including dysthymic disorder and major depressive disorder.  Her reported symptoms included excessive sleeping and not having the energy to get out of bed.  In January 2006, she reported feeling tired to her VA primary care doctor and the physician found that her symptoms were due to anxiety and depression.  Similarly, in July 2008, the Veteran complained of feeling tired all day to her VA psychologist and her problem was characterized as depression.  Thus, post-service records have characterized the Veteran's fatigue as a manifestations of service-connected major depressive disorder.  

The Veteran's fatigue was also associated with service-connected clear cell sarcoma by a VA examiner in January 2011.  At that time, the Veteran dated the onset of her fatigue to the 1990s and complained of feeling tired along with sadness and depression.  The examiner noted that the Veteran had a history of depression with sleep disturbance in addition to a diagnosis of metastatic sarcoma with metastasis to the liver and lung.  The examiner found that metastatic cancer is a well-known cause of fatigue and the Veteran's complaints of fatigue were readily attributable to her cancer.  

The Board has considered the Veteran's statements describing her fatigue as an independent chronic disability, but finds that her lay statements are outweighed by the competent medical evidence of record characterizing her fatigue as a manifestation of other service-connected disabilities.  The Board has also considered whether the Veteran meets the criteria for a diagnosis of CFS under 38 C.F.R. § 4.88a (2011).  However, the January 2011 VA examiner specifically found that it was unlikely the Veteran had CFS and identified another clinical condition (metastic sarcoma) as the underlying cause of her complaints.  The Veteran is competent to report observable symptomatology, such as the onset and character of her fatigue, but she does not possess the requisite medical knowledge to diagnose CFS which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a; Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, her lay statements regarding CFS are outweighed by the competent evidence of record including the opinion of the January 2011 VA examiner.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of CFS.

The Veteran has also argued that her fatigue is a sign or symptom of an undiagnosed illness due to her service in Southwest Asia in 1991 and 2004. As noted above, the record establishes that the Veteran's fatigue is associated with her service-connected cancer and depression.  Therefore, it may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).  

In sum, while the Veteran has made periodic complaints of fatigue since November 2001, the competent evidence establishes that her fatigue is a symptom of service-connected major depression and clear cell sarcoma.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2002 and April 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements of the claim, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the October 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to her claim.
The Board acknowledges that the Veteran's complete service treatment records are not included in the claims file.  In September 2005 and November 2006 memoranda, the RO determined that service treatment records dating from the Veteran's second period of active service (from November 1990 to October 1991) and from Darnall Army Community Hospital in Fort Hood, Texas were not available for procurement.  

The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In addition, where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran was notified of the unavailability of her complete service treatment records in October 2005 and November 2006 letters.  She was encouraged to submit any records in her possession, and was contacted in February 2007 by phone to determine if she had any additional service records that could support her claim.  The Veteran responded that she had submitted all available copies of her records.  The RO attempted to obtain copies of the Veteran's service records from the National Personnel Records Center (NPRC), the Veteran's reserve units, and from private physicians identified by the Veteran.  The Board therefore finds that VA has made reasonable efforts to procure the Veteran's complete service treatment records in accordance with the duty to assist.  

The Board also finds that VA has complied with the March 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was afforded a VA examination in January 2011 to determine whether her fatigue was associated with a diagnosed clinical condition.  VA also obtained copies of personnel records that included records of the Veteran's periods of active and inactive duty for training.  The case was then readjudicated in an October 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	
ORDER

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


